Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.5 2 INTERNAL REVENUE CODE SECTION 457A AMENDMENT TO EMPLOYMENT AGREEMENT (Amendment) dated as of , 2008 between XL Capital Ltd, a Cayman Islands corporation (the Company) and (the Executive). WHEREAS, the Company and the Executive are parties to an Employment Agreement dated as of (the Agreement); WHEREAS, the Company and the Executive wish to amend the Agreement as set forth herein; NOW, THEREFORE, in consideration of the mutual covenants herein contained, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company, the Guarantors (as defined in the Agreement) and the Executive hereby agree as follows: 1. The last paragraph of Section 8(d)(iii) is amended by deleting 10 days thereafter and replacing it with on the date of the 409A Change in Control. 2. The first sentence of Section 18(d) is amended to read in its entirety as follows: Each Party shall bear its own costs incurred in connection with any proceeding under Sections 18(a) or 18(b) hereof, including all legal fees and expenses; provided , however , that the Company shall bear all such costs of the Executive (to the extent such costs are reasonable) if the Executive substantially prevails in a proceeding following her separation from service (as defined below) with the Company. 3. Section 25(b) is amended to read in its entirety as follows: (b) Without prejudice to the characterization of any other amounts payable under this Agreement, the parties hereto specifically intend that any amounts payable under Section 8(d)(ii)(A)-(C), Section 8(d)(iii)(A)-(D) and Section 11 will not be considered deferred compensation for purposes of Section 409A due to Treas. Reg. Section 1.409A-1(b)(4) or another applicable exception. However, notwithstanding any provision to the contrary in this Agreement, if the Executive is deemed on the date of her separation from service (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company to be a specified employee (within the meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment or benefit that is considered deferred compensation under Section 409A payable on account of a separation from service that is required to be delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into account any ap- plicable exceptions to such requirement), such payment or benefit shall be made or provided on the date that is the earlier of (i) the expiration of the six (6)-month period measured from the date of the Executives separation from service, or (ii) the date of the Executives death (the Delay Period). Upon the expiration of the Delay Period, all payments and benefits delayed pursuant to this Section 25(b) (whether they would have otherwise been payable in a single sum or in installments in the absence of such delay) shall be paid or reimbursed to the Executive in a lump sum and any remaining payments and benefits due under this Agreement shall be paid or provided in accordance with the normal payment dates specified for them herein.
